DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 9/3/21 have been received.  Claims 2-7, 10, 13-18, 21-24, 26, 28-30, 34, and 38 have been amended. Claims 1, 12, 19-20, and 37 have been cancelled.
Claim Objections
3.	The objections to claims 12, 28, 29, 37 and 38 are withdrawn because the Applicant amended or cancelled the respective claims.
4.	The objections to claims 4 and 15 are addressed in the Examiner’s amendment below.
Claim Rejections - 35 USC § 112
5.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 2-4, 6-9, 12-15, and 17-41 are withdrawn because the Applicant amended or canceled the respective claims.
Claim Rejections - 35 USC § 102
6.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Bolstad et al. (US 2001/0007727) on claim(s) 1-2, and 5-7 is/are withdrawn because the Applicant amended or cancelled the respective claims.
7.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2012/0082875) on claim(s) 10-14, 17, 18, and 24-30 is/are withdrawn because the Applicant amended or cancelled the respective claims.

Claim Rejections - 35 USC § 103
9.	The rejections under 35 U.S.C. 103 as being unpatentable over Bolstad et al. (US 2001/0007727) on claims 3, 4, 8 and 9 is/are withdrawn because the Applicant amended the claims.
10.	The rejections under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0082875) on claims 15, 16,  and 31-33 is/are withdrawn because the Applicant amended the claims.
11.	The rejection under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0082875) in view of Tortstennson et al. (US 2012/0308849) on claims 19, 22, and 23 is/are withdrawn because the Applicant amended or cancelled the respective claims.
EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Klima (reg. no. 32,422) on 9/29/21.
The application has been amended as follows.
13.	Claim 4 has been amended to: The battery casing according to claim 3, wherein the positive battery terminal is an insert molded type positive battery terminal insert molded type top section of the battery casing, and wherein the [[positive]] negative battery terminal is an insert molded type [[positive]] negative battery terminal insert molded type into the upper wall of the [[upper]] top section of the battery casing.
14. 	Claim 6 has been amended to: The battery casing according to claim 10, wherein the [[upper]] top section and the lower section of the battery casing are heat welded together during assembly of the battery casing.
15.	Claim 8 has been amended to:  The battery casing according to claim 2, further comprising a removable cover disposed within an upper receiver in the upper wall of the [[upper]] top section of the battery casing.
16.	Claim 9 has been amended to: The battery casing according to claim 8, wherein the removable cover is connected to the upper wall of the [[upper]] top section of the battery casing by a fastener.
17.	Claim 15 has been amended to: The battery according to claim 14, wherein the positive battery terminal is an insert molded type positive battery terminal insert molded type into the upper wall of the [[upper]] top section of the battery casing, and wherein the [[positive]] negative battery terminal is an insert molded type [[positive]] negative battery terminal insert molded type into the upper wall of the [[upper]] top section of the battery casing.
18.	Claim 17 has been amended to: The battery according to claim 11, wherein the [[upper]] top section and the lower section of the battery casing are heat welded together during assembly of the battery casing.
19.	Claim 33 has been amended to: The battery according to claim 31, wherein the multiple trays have at least two different heights.
Claim 38 has been amended to: The battery tray according to claim 35, wherein the battery  tray comprises the one or more protrusions configured to connect to the one or more receivers provided in [[a]] the bottom portion of the battery.
Allowable Subject Matter
21.	Claims 2-11, 13-18, 21-36, and 38-41 are allowed.
22.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 5/3/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724